By the Court.

Lumpkin, J.
delivering the opinion.
This writ of error is sued out to reverse a judgment of the Circuit Court, awarded on a special v.erdict. From the facts found by the Jury, it seems that the Savannah steam saw mills, owned by the estate of Shadrach Winlder, deceased, were leased to one Amos Webb. During the term, the lessee contracted a debt with Robert A. Allen & Co. for timber furnished for the use of said mills, amounting to $688 44. Webb failing to pay the account when demanded, the creditors applied for, and obtained an execution, under the lien laws of this State, and caused it to be levied on property “ attached to. and forming a part of said mills.'” The executors of Winkler resist the proceeding, on the ground that the freehold is not liable for the contracts of the tenant, made as this was, for his exclusive use and benefit, and in which the proprietors of the fee, had no interest whatever.
The lien given by the Act of 1842, and the summary remedy provided for its enforcement, (New Digest, 428,) are in behalf of the persons who are employed by the “ owner, agent or superintendent of the millsor for services rendered, or for supplies of any description, which may be furnished such steam mill.
It is clear that a lessee is neither agent nor superintendent, in contemplation of the Statute. He must therefore be the owner of the property, or otherwise the Act does not apply to him at all. But he is the qualified owner of the mills; and it was competent for him, as such, to bind the property for the unexpired term for which it was let. Beyond this he could not go.
It would be intolerable to hold, that he could create liens *47upon the reversion, ad libitum, for stocks and other materials consumed during his temporary occupancy.
It has been contended that the'words agent and superintendent include those who, de facto, control the property, irrespective of the ownership. If so, then, a mere trespasser or disseizor, who wrongfully obtains the custody, might encumber the estate with the most ruinous burdens. Such we apprehend, could not have been the intention of the Legislature. None but the rightful owner, his agent or superintendent, can exercise this power'; and inasmuch as the tenant, for the time being, is the rightful owner, he may, by his contracts, bind the property to the extent of his interest, but no further.
The judgment must therefore be reversed.